Detailed Action
Summary
1. This office action is in response to the amendment filed on November 29, 2021. 
2. Applicant has canceled claims 3, 10, 13 and 19-20.
3. Applicant has added new claim 21.
4. Applicant has amended claims 1, 4-5, 11-12 and 14-17. Claim 1 is amended herein to incorporate the allowable subject matter of claim 3 and Claim 11 is amended herein to incorporate the allowable subject matter of claim 13.
5. Claim objections are withdrawn.
6. Claims 1-2, 4-9, 11-12, 14-18 and 21 are pending and has been examined. 
Drawings
7. The drawings submitted on 04/07/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
8. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
9. Claims 1-2, 4-9, 11-12, 14-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second amplifier having a first input connected to the internal ground and a second input connected between the second transistor and the first resistance, wherein the first control circuit further includes a fourth transistor, a pate of the fourth transistor connected to an output of the microcontroller, and the fourth transistor further connected between the internal ground and the cates of the first transistor and the second transistor, wherein, when the microcontroller is in the ON state, the first amplifier is configured to, in response to a ground fault producing an external current above a predetermined level on the first ground path, turn the third transistor to an ON state based on the output of the first amplifier, and the third transistor in the ON state is configured to turn the first transistor and the second transistor to an OFF state, and wherein, when the microcontroller is in the ON state, the microcontroller is configured to, in response to a ground fault producing an external current below the predetermined level on the first ground path, turn the fourth transistor to an ON state based at least on an output of the second amplifier, and the fourth transistor in the ON state is configured to turn the first transistor and the second transistor to an OFF state."
 In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second amplifier configured to sense current with respect to a second side of the first load switch connected to the internal ground of the ECU, wherein, when the microcontroller is in an ON state, the first amplifier is configured to sense current above a predetermined level corresponding to a ground fault, and, in response to the ground fault, cause the first control circuit to control the first load switch to disconnect the ECU from the first ground path, and wherein, when the microcontroller is in an ON state, the second amplifier is configured to sense current below a predetermined level corresponding to a ground fault, and, in response to the ground fault, the microcontroller is configured to cause the first control circuit to control the first load switch to disconnect the ECU from the first ground path.  .”
In re to claim 21, claim 21 the prior art fails to disclose or suggest the emboldened and italicized features recites “a second amplifier configured to sense current with respect to a first side of the second load switch connected to the second ground path; a second control circuit configured to drive the second load switch; and a third amplifier configured to sense current with respect to a second side of the first load switch connected to the internal ground of the ECU and a second side of the second load switch connected to the internal ground of the ECU, wherein, when the microcontroller is in an OFF state, the first amplifier is configured to sense current above a predetermined level corresponding to a ground fault on the first ground path, and, in response to the ground fault on the first ground path, cause the first control circuit to control the first load switch to disconnect the ECU from the first ground path, wherein, when the microcontroller is in the OFF state, the second amplifier is configured to sense current above the predetermined level corresponding to a ground fault on the second ground path, and, in response to the ground fault on the second ground path, cause the second control circuit to control the second load switch to disconnect the ECU from the second ground path, wherein, when the microcontroller is in an ON state, the third amplifier is configured to sense current below the predetermined level corresponding to a ground fault on the first ground path, and, in response to the ground fault on the first ground path, the microcontroller is configured to cause the first control circuit to control the first load switch to disconnect the ECU from the first ground path, and wherein, when the microcontroller is in the ON state, the third amplifier is configured to sense current below the predetermined level corresponding to a ground fault on the second ground path, and, in response to the ground fault on the second ground path, the microcontroller is configured to cause the second control circuit to control the second load switch to disconnect the ECU from the second ground path.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2 and 4-9, claims 2 and 4-9 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 12 and 14-18, claims 12 and 14-19 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839